83 F.2d 817 (1936)
COMMISSIONER OF INTERNAL REVENUE
v.
McCREERY.
No. 8105.
Circuit Court of Appeals, Ninth Circuit.
May 13, 1936.
Robert H. Jackson, Asst. Atty. Gen., and Sewall Key, Berryman Green, and Robert N. Anderson, Sp. Assts. to Atty. Gen., for petitioner.
John C. Altman, of San Francisco, Cal. (Willard L. Ellis, of San Francisco, Cal., of counsel), for respondent.
Before WILBUR, GARRECHT, and DENMAN, Circuit Judges.
PER CURIAM.
The respondent claims a deductible loss for the taxable year 1930 resulting from a transfer by him of 957 shares Standard Oil Company of California, 661 shares Transamerica Corporation, and 160 shares Caterpillar Tractor Company, to the Burlingame Investment Company, a corporation organized in 1924 under the laws of California, in which the respondent owned all the capital stock. The stock was transferred at its then market value which was credited upon an indebtedness due from the respondent to the corporation. The Commissioner disallowed this deduction for loss, but the Board of Tax Appeals sustained the respondent.
The Board of Tax Appeals found that on December 30, 1930, "petitioner unqualifiedly sold his said shares of stock * * * to the Burlingame Investment Company at the closing market quotations shown on the San Francisco Stock Exchange on that date." New stock certificates were issued to the investment company dated December 31, 1930. In view of this finding as to an actual transfer of the stock to the corporation, this case is ruled by our decision in Commissioner of Internal Revenue v. Eldridge, 79 F.(2d) 629, 102 A.L.R. 500.
Judgment affirmed.